Thomas, J.
The question is whether the clause in the deed of Putnam to Tinker creates an incumbrance upon the land. It is quite clear that it is not a reservation out of the estate granted. The whole estate passed by the deed. It is not a condition upon which the estate is to be held, and for breach of which an entry might be made by the grantor. It is not declared to be a condition, nor is any right of entry reserved. It is not a covenant, running with the land, or otherwise. It is but a personal agreement of the grantee, made as part of the consideration of the grant, and evidenced by his acceptance of the deed, which may bind him and his legal representatives, but does not affect the estate. Plymouth v. Carver, 16 Pick. 183. Demurrer sustained.